Case: 12-10120            Date Filed: 07/30/2012   Page: 1 of 5

                                                                           [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10120
                                        Non-Argument Calendar
                                      ________________________

                                           Agency No. A079 478 211


CRISTIAN HOYOS SALAZAR,

llllllllllllllllllllllllllllllllllllllll                                               Petitioner,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                              Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (July 30, 2012)

Before CARNES, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

         Cristian Hoyos Salazar (“Hoyos”), a citizen of Colombia, petitions for
              Case: 12-10120     Date Filed: 07/30/2012    Page: 2 of 5

review of the BIA’s denial of his motion to reopen based on changed country

conditions. On appeal, Hoyos states that the underlying basis for his motion to

reopen is the subsequent grant of his parents’ asylum applications. Hoyos argues

that the BIA abused its discretion in denying his motion to reopen because the

BIA failed to consider all of the evidence submitted with the motion; the evidence

submitted with Hoyos’s motion purports to show that since his application for

asylum and withholding of removal was denied in 2004, the persecution in

Colombia has continued to escalate.

      We review the denial of a motion to reopen for an abuse of discretion.

Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Our review is

limited to determining whether the BIA exercised its discretion in an arbitrary or

capricious manner. Id.

      A party may only file one motion to reopen removal proceedings, and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary

material.” INA § 240(c)(7)(A), (B); 8 U.S.C. § 1229a(c)(7)(A), (B). Under 8

U.S.C. § 1229a(c)(7)(C)(i), a “motion to reopen shall be filed within 90 days of

the date of entry of a final administrative order of removal,” subject to certain

exceptions. INA § 240(c)(7)(C)(i); 8 U.S.C. § 1229a(c)(7)(C)(i). The 90-day

                                          2
              Case: 12-10120     Date Filed: 07/30/2012    Page: 3 of 5

period for filing a motion to reopen is jurisdictional and mandatory. Abdi v. U.S.

Att’y Gen., 430 F.3d 1148, 1150 (11th Cir. 2005). An exception to the time and

number limit applies if the motion to reopen is for the purpose of reapplying for

relief “based on changed circumstances arising in the country of nationality or in

the country to which deportation has been ordered, if such evidence is material and

was not available and could not have been discovered or presented at the previous

hearing.” 8 C.F.R. § 1003.2 (c)(3)(ii); see INA § 240(c)(7)(C)(ii); 8 U.S.C.

§ 1229a(c)(7)(C)(ii).

      We have held that, at a minimum, the BIA may deny a motion to reopen on

the following three grounds: (1) failure to establish a prima facie case; (2) failure

to introduce evidence that was material and previously unavailable; or (3) a

determination that an alien is not entitled to a favorable exercise of discretion

despite statutory eligibility for relief. Al Najjar v. Ashcroft, 257 F.3d 1262, 1302

(11th Cir. 2001).

      Even in the context of a ruling on the merits, the BIA or the IJ is not

required to discuss in its opinion every piece of evidence presented. Tan v. U.S.

Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006). Where the BIA has given

reasoned consideration to the petition, and made adequate findings, we will not

require that it address specifically each claim the petitioner made or each piece of

                                          3
              Case: 12-10120    Date Filed: 07/30/2012   Page: 4 of 5

evidence the petitioner presented. See id. Rather, the BIA must “consider the

issues raised and announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted.” See id.

      The BIA did not abuse its discretion in denying Hoyos’s motion to reopen,

because that motion was untimely and Hoyos failed to establish changed country

conditions in Colombia. The fact that Hoyos’s family was granted asylum in 2009

based on the same set of facts does not establish that conditions in Colombia have

materially changed since the BIA affirmed Hoyos’s order of removal in 2004. In

support of his motion to reopen, Hoyos submitted four affidavits from three people

in Colombia who rented Hoyos’s family’s home and his father’s affidavit stating

that he was unable to rent their home in Colombia because people associated with

FARC continued to search for and threaten Hoyos and his family. These affidavits

do not establish changed country conditions in Colombia, but instead show that he

faced the same fear of persecution that he did at the time of his removal hearing.

Likewise, the expert witness affidavit and the 2010 State Department Country

Report are not material because they do not establish changed country conditions

in Colombia. The affidavit and the Country Report show that FARC continues to

commit human rights abuse and violence in Colombia. Having not demonstrated

materially changed country conditions, Hoyos’s motion to reopen was both time-

                                         4
              Case: 12-10120    Date Filed: 07/30/2012   Page: 5 of 5

and number-barred. See INA § 240(c)(7)(A), (C); 8 U.S.C. § 1229a(c)(7)(A), (C);

8 C.F.R. §1003.2(c)(3)(ii).

      Although Hoyos argues that the BIA abused its discretion in denying his

motion to reopen because the BIA failed to consider all of the evidence submitted,

the record shows that the BIA noted that Hoyos submitted “limited evidence” with

his motion but concluded that the evidence did not demonstrate changed country

conditions. Because the BIA adequately explained the decision, it was not

required to provide a detailed explanation about how the affidavits and Country

Report did not support Hoyos’s claim of changed country conditions. See Tan,

446 F.3d at 1374.

      PETITION DENIED.




                                        5